By the Court,

Sutherland, J.
It is the duty of the constable to whom an execution is delivered in alocases to search for property to satisfy it before he takes the person of the defendant. The form of the execution clearly indicates his duty in this respect; it commands him “ to levy the debt or damages and costs of the goods and chattels of the defendant, &c, and if no goods and chattels can be found, then to take the body of the defendant,” &c; (Laws of 1824, p. 286, § 14. Waterman’s Manual, 86.) His right to take the body depends upon the contingency of there being no property to be found. If, without searching or inquring for property, he immediately upon receiving the execution arrests the defendant, he does it at his peril; and if it is shewn that the defendant had property in his open and visible possession, which was subject to the execution, and might, with reasonable diligence, have been found by the officer, he is undoubtedly liable to an action for making the arrest. Whether the action should be case or trespass, it is not necessary to decide, as the point, though raised upon the trial, seems to have *642been abandoned upon the argument; though I see no substantial objection to an action of trespass in s'- >h a case. The ¡constable does not obey, but violates the authority under which he acts, if he makes an arrest without searching or inquiring for property. Whether there was property or not upon which a levy might have been made is matter in pais, to be shewn by evidence ; and whenever it is shewn, the authority for the arrest is disproved, and the constable is left without justification as a wilful trespasser.
The charge of the judge appears to me to have been wrong in two essential particulars: 1. In stating to the jury that it might reasonably be presumed that the landlord of the plaintiff had a claim or lien on the property which was shewn to have been in his possession for rent, which might have defeated the execution; and 2. In stating to them that if the defendant had not taken the body of the plaintiff, and it had turned out that he had not sufficient property to satisfy the execution, he (the defendant) would have been liable for the amount of the execution. Now, there is not a particle of evidence in the case upon the subject of rent, except the simple fact that the plaintiff lived on a farm for which he was to pay or had paid $60 per annum. No claim on the part of the landlord was shewn, nor any other circumstance from which an inference could be drawn that there was any rent in arrear; and unless such presumption exists in judgment of law in all cases between landlord and tenant, there was no foundation for it in this.
A constable has in all cases a reasonable time to search for property before he is bound to arrest the defendant in the execution; and if he acts in good faith, he will incur no responsibility in omitting to take the body until such search can he made. This necessarily follows from what has already been said as to the duty of the constable under the execution.
There may be cases in which no actuul search is necessary. Where the defendant in the execution declares that he has no property, he has no right to complain if the constable credits his assertion and proceeds accordingly. But that was not the ease here; the "plaintiff, when he was arrested upofi the warrant, informed the defendant that he had property *643enough to pay all his debts, and that he intended to pay them, and requested lr to delay the arrest or suspend proceedings until the following Monday, this being on Saturday ; but the-defendant having refused to do this, and having taken the plaintiff 12 or 14 miles from home, before the magistrate who issued the process, he then said that he had before offered to turn out property, but now he would do nothing about it. This, so far from authorizing the defendant to conclude that he had no property, was substantially an assertion that he had, but that he intended to leave the officer to do his duty in the ordinary way. Indeed, the plaintiff had no opportunity to thrn out property if he had been so inclined ; the execution did not issue till near bed time, as the witness expressed it, on Saturday night, and the plaintiff was then 12 or 14 miles from home, where his property was.
New trial granted.